Exhibit 10.3

 

EXECUTION VERSION

 

Securities Pledge Agreement

 

This Securities Pledge Agreement (the “Agreement”) is dated as of May 3, 2019,
by and among LogicMark, LLC, a Delaware limited liability company (“Borrower”),
NXT-ID, Inc., a Delaware corporation (“Parent”), and each Subsidiary of Parent
listed on the signature pages hereto (together with Borrower, Parent and any
parties who execute and deliver to the Collateral Agent an agreement
substantially in the form attached hereto as Schedule F being hereinafter
referred to collectively as the “Pledgors” and individually as a “Pledgor”) and
                                             , as collateral agent (in such
capacity, and together with any successors in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined below).

 

Preliminary Statements

 

A. Borrower has requested that certain lenders enter into a Senior Secured
Credit Agreement dated as of the date hereof (as the same may be amended or
modified from time to time, including amendments and restatements thereof in its
entirety, being hereinafter referred to as the “Credit Agreement”), pursuant to
which the lenders from time to time party to the Credit Agreement (collectively,
the “Lenders” and individually a “Lender”) have agreed, subject to certain terms
and conditions, to make a Term Loan to Borrower (the Collateral Agent and the
Lenders being hereinafter referred to collectively as the “Secured Parties” and
individually as a “Secured Party”).

 

B. As a condition to extending the Term Loan to Borrower under the Credit
Agreement, the Secured Parties have required, among other things, that each
Pledgor grant to the Collateral Agent for the benefit of the Secured Parties a
lien on and security interest in the personal property of such Pledgor described
herein subject to the terms and conditions hereof.

 

C. Parent owns, directly or indirectly, certain equity interests in each other
Pledgor and each Pledgor will benefit, directly or indirectly, from the Term
Loan extended by the Secured Parties to Borrower.

 

Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Terms Defined in Credit Agreement. Except as otherwise provided in
Section 2 below, all capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Credit Agreement. The terms
“Pledgor” and “Pledgors” as used herein shall mean and include the Pledgors
collectively and also each individually, with all grants, representations,
warranties, and covenants of and by the Pledgors, or any of them, herein
contained to constitute joint and several grants, representations, warranties,
and covenants of and by the Pledgors; provided, however, that unless the context
in which the same is used shall otherwise require, any grant, representation,
warranty or covenant contained herein related to the Collateral shall be made by
each Pledgor only with respect to the Collateral owned by it or represented by
such Pledgor as owned by it.

 

 

 

 

Section 2. Grant of Security Interest in the Collateral. As collateral security
for the Secured Obligations defined below, each Pledgor hereby grants to the
Collateral Agent for the benefit of the Secured Parties a lien on and security
interest in, and acknowledges and agrees that the Collateral Agent has and shall
continue to have for the benefit of the Secured Parties, a continuing lien on
and security interest in, all right, title, and interest of each Pledgor in
certain equity interests of each of its direct Subsidiaries as set forth below,
whether now owned or existing or hereafter created, acquired or arising, and in
whatever form, including all of the following, except to the extent constituting
Excluded Property:

 

(a) Stock Collateral. (i) All shares of the capital stock of each Subsidiary
which is a corporation owned or held by such Pledgor and identified on
Schedule A, and all substitutions and additions to such shares (the “Pledged
Securities”); (ii) all dividends, distributions, and sums distributable or
payable from, upon or in respect of the Pledged Securities, and (iii) all other
rights and privileges incident to the Pledged Securities (all of the foregoing
being hereinafter referred to collectively as the “Stock Collateral”);

 

(b) Partnership Interest Collateral. (i) All partnership or other equity
interests in each Subsidiary which is a partnership (whether general or limited)
owned or held by such Pledgor and identified on Schedule B (such partnerships
being hereinafter referred to collectively as the “Partnerships” and
individually as a “Partnership”), (ii) any and all payments and distributions of
whatever kind or character, whether in cash or other property, at any time made,
owing or payable to such Pledgor in respect of or on account of its present or
hereafter acquired interests in each Partnership, whether due or to become due
and whether representing profits, distributions pursuant to complete or partial
liquidation or dissolution of any such Partnership, distributions representing
the complete or partial redemption of such Pledgor’s interest in any such
Partnership or the complete or partial withdrawal of such Pledgor from any such
Partnership, repayment of capital contributions, payment of management fees or
commissions, or otherwise, and the right to receive, receipt for, use, and enjoy
all such payments and distributions, and (iii) all other rights and privileges
incident to such Pledgor’s interest in each Partnership (all of the foregoing
being hereinafter collectively called the “Partnership Interest Collateral”);

 

(c) LLC Collateral. (i) All membership or other equity interests in each
Subsidiary which is a limited liability company owned or held by such Pledgor
and identified on Schedule C (such limited liability companies being hereinafter
referred to collectively as the “LLCs” and individually as a “LLC”), (ii) any
and all payments and distributions of whatever kind or character, whether in
cash or other property, at any time made, owing or payable to such Pledgor in
respect of or on account of its present or hereafter acquired interests in each
LLC, whether due or to become due and whether representing profits,
distributions pursuant to complete or partial liquidation or dissolution of any
such LLC, distributions representing the complete or partial redemption of such
Pledgor’s interest in such LLC or the complete or partial withdrawal of such
Pledgor from any such LLC, repayment of capital contributions, payment of
management fees or commissions, or otherwise, and the right to receive, receipt
for, use, and enjoy all such payments and distributions, and (iii) all other
rights and privileges incident to such Pledgor’s interest in each LLC (all of
the foregoing being hereinafter referred to as the “LLC Collateral”); and

 

-2-

 

 

(d) Proceeds.  All proceeds of the foregoing;

 

all of the foregoing being herein sometimes referred to as the “Collateral”. All
terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of New York as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.

 

Section 3. Secured Obligations. This Agreement is made and given to secure, and
shall secure, the prompt payment and performance of all Obligations of each
Pledgor now or hereafter existing under the Loan Documents (collectively, the
“Secured Obligations”). Notwithstanding anything in this Agreement to the
contrary, the right of recovery against any Pledgor under this Agreement (other
than Borrower to which this limitation shall not apply) shall not exceed $1.00
less than the lowest amount which would render such Pledgor’s obligations under
this Agreement void or voidable under applicable law, including fraudulent
conveyance law.

 

Section 4. Covenants, Agreements, Representations and Warranties. (a) Each
Pledgor hereby represents and warrants to the Secured Parties that:

 

(i) Each Pledgor is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each Pledgor is the sole and
lawful legal, record, and beneficial owner of its Collateral, and has full
right, power, and authority to enter into this Agreement and to perform each and
all of the matters and things herein provided for. The execution and delivery of
this Agreement, and the observance and performance by each Pledgor of each of
the matters and things herein set forth, will not (i) contravene or constitute a
default under any provision of law or any judgment, injunction, order or decree
binding upon any Pledgor or any provision of any Pledgor’s Organization
Documents or any covenant, indenture or agreement of or affecting any Pledgor or
any of its property or (ii) result in the creation or imposition of any lien or
encumbrance on any property of any Pledgor except for the lien and security
interest granted to the Collateral Agent hereunder.

 

(ii) Each Pledgor’s legal name, jurisdiction of organization, chief executive
office, and organizational identification number (if any) are correctly set
forth on Schedule D to this Agreement.

 

(iii) None of the Collateral constitutes margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).

 

-3-

 

 

(iv) The Collateral and every part thereof is and shall be free and clear of all
security interests, liens, attachments, levies, and encumbrances of every kind,
nature, and description and whether voluntary or involuntary, except for the
security interest of the Collateral Agent hereunder.

 

(b) Each Pledgor hereby covenants and agrees with the Secured Parties that:

 

(i) No Pledgor shall change its jurisdiction of organization without the
Collateral Agent’s prior written consent. No Pledgor shall change its legal name
or any location set forth on Schedule D hereto without giving 30 days’ prior
written notice of its intent to do so to the Collateral Agent (provided in all
cases such locations shall be within the United States of America).

 

(ii) Each Pledgor shall warrant and defend the Collateral against any claims and
demands of all persons at any time claiming the same or any interest in the
Collateral adverse to the Secured Parties.

 

(iii) Each Pledgor will promptly pay when due all taxes, assessments, and
governmental charges and levies upon or against it or its Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent attachment of any lien resulting therefrom
to, foreclosure on or other realization upon any Collateral and such Pledgor
shall have established adequate reserves therefor.

 

(iv) Each Pledgor agrees it will not, without the Collateral Agent’s prior
written consent, sell, assign or otherwise dispose of the Collateral or any
interest therein.

 

(v) Each Pledgor agrees to execute and deliver to the Collateral Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as the Collateral Agent may reasonably deem necessary or
appropriate to assure the Collateral Agent its lien and security interest
hereunder, including, without limitation, such assignments, acknowledgments
(including acknowledgments of collateral assignment in the form attached hereto
as Schedule E), stock powers, financing statements, instruments, and documents
as the Collateral Agent may from time to time require in order to comply with
the UCC. Prior to the Closing Date and following the occurrence of an Event of
Default, the Collateral Agent may order lien searches from time to time against
any Pledgor and the Collateral, and the Pledgors shall promptly reimburse the
Collateral Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with such lien searches. In the event for any
reason the law of any jurisdiction other than New York becomes or is applicable
to the Collateral or any part thereof, or to any of the Secured Obligations,
each Pledgor agrees to execute and deliver all such agreements, assignments,
instruments, and documents and to do all such other things as the Collateral
Agent in its discretion deems necessary or appropriate to preserve, protect, and
enforce the lien and security interest of the Collateral Agent under the law of
such other jurisdiction.

 

-4-

 

 

(vi) If, as and when any Pledgor (x) acquires any Pledged Securities in addition
to those listed on Schedule A hereto, (y) acquires any interest in any
Partnership in addition to those listed on Schedule B hereto, or (z) acquires
any interest in any LLC in addition to those listed on Schedule C hereto, such
Pledgor shall furnish to the Collateral Agent a supplement to the relevant
Schedule reflecting the additional Collateral subject to this Agreement
(provided any Pledgor’s failure to do so shall not impair the Collateral Agent’s
security interest therein).

 

(vii) On failure of any Pledgor to perform any of the covenants and agreements
herein contained, the Collateral Agent may, at its option, and upon prior
notice, perform the same and in so doing may expend such sums as the Collateral
Agent deems advisable in the performance thereof, including, without limitation,
the payment of any taxes, liens, and encumbrances, expenditures made in
defending against any adverse claim, and all other expenditures which the
Collateral Agent may be compelled to make by operation of law or which
Collateral Agent may make by agreement or otherwise for the protection of the
security hereof. All such sums and amounts so expended shall be repayable by the
Pledgors upon demand, shall constitute additional Secured Obligations secured
hereunder, and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Collateral Agent on behalf of a Pledgor, and no such advancement or expenditure
therefor, shall relieve any Pledgor of any default under the terms of this
Agreement or in any way obligate any Secured Party to take any further or future
action with respect thereto. The Collateral Agent, in making any payment hereby
authorized, may do so according to any bill or statement procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill or statement or into the validity of any
tax assessment, sale, forfeiture, tax lien or title or claim. The Collateral
Agent is hereby authorized to charge any account of any Pledgor maintained with
any Secured Party for the amount of such sums and amounts so expended.

 

Section 5. Special Provisions Re: Stock Collateral.

 

(a) Each Pledgor has the right to vote the Pledged Securities and there are no
restrictions upon the voting rights associated with, or the transfer of, any of
the Pledged Securities, except as provided by federal and state, and with
respect to the Foreign Subsidiaries, foreign laws applicable to the sale of
securities generally and the terms of this Agreement.

 

-5-

 

 

(b) The certificates for all shares of the Pledged Securities shall be delivered
by the relevant Pledgor to the Collateral Agent duly endorsed in blank for
transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated stock power or powers, in every case sufficient to transfer
title thereto. The Collateral Agent may, at any time after the occurrence of any
Event of Default, cause to be transferred into its name or into the name of its
nominee or nominees any and all of the Pledged Securities.

 

(c) The Pledged Securities have been validly issued and, except as described on
Schedule A, are fully paid and non-assessable. Except as set forth on
Schedule A, there are no outstanding commitments or other obligations of the
issuers of any of the Pledged Securities to issue, and no options, warrants or
other rights of any individual or entity to acquire, any share of any class or
series of capital stock of such issuers. The Pledged Securities listed and
described on Schedule A attached hereto constitute, the percentage of the issued
and outstanding capital stock of each series and class of the issuers thereof as
set forth thereon owned by the relevant Pledgor. Each Pledgor agrees that in the
event any such issuer shall issue any additional capital stock of any series or
class (whether or not entitled to vote) to such Pledgor or otherwise on account
of its ownership interest therein, subject to the limitations set forth in
Section 2(a) above, such Pledgor will forthwith pledge and deposit hereunder, or
cause to be pledged and deposited hereunder, all such additional shares of such
capital stock.

 

Section 6. Special Provisions Re: Partnership Interest Collateral and LLC
Collateral.

 

(a) Each Pledgor represents and warrants to the Secured Parties that:

 

(i) each Partnership is a valid and existing entity of the type listed on
Schedule B and is duly organized and existing under applicable law; and each LLC
is duly organized and existing under applicable law;

 

(ii) the Partnership Interest Collateral listed and described on Schedule B
attached hereto constitutes the percentage of the equity interest in each
Partnership set forth thereon owned by the relevant Pledgor; and the LLC
Collateral listed and described on Schedule C attached hereto constitutes the
percentage of the equity interest in each LLC set forth thereon owned by the
relevant Pledgor; and

 

(iii) the copies of the partnership agreements of each Partnership and the
articles of association and operating agreements of each LLC (each such
agreement being hereinafter referred to as an “Organizational Agreement”)
heretofore delivered to the Collateral Agent are true and correct copies thereof
and have not been amended or modified in any respect.

 

(b) Each Pledgor agrees that it shall not, without the prior written consent of
the Collateral Agent, agree to any amendment or modification to any
Organizational Agreement which would in any manner adversely affect or impair
the Partnership Interest Collateral or LLC Collateral or reduce or dilute the
rights of such Pledgor with respect to any Partnership or LLC, the Equity
Interests of which constitute Collateral.

 

-6-

 

 

(c) Each Pledgor shall cause each of its Subsidiaries that has issued
certificated Equity Interests that are not of a type dealt in or traded on
securities exchanges or securities markets to expressly state in its
Organizational Agreement that its equity interests are securities governed by
Article 8 of the UCC. Each Pledgor agrees that, if permitted by applicable law,
the Pledgor’s interest in any Partnership or LLC shall at all times be
certificated, and the certificates at any time evidencing any Pledgor’s interest
in any Partnership or any LLC shall be delivered to the Collateral Agent duly
endorsed in blank for transfer or accompanied by an appropriate assignment or
assignments or an appropriate undated stock power or powers, in every case
sufficient to transfer title thereto. The Collateral Agent shall at all times
have the right to exchange the certificates representing such Collateral for
certificates of smaller or larger denominations.

 

(d) Each Pledgor has the right to vote its interest in each Partnership and LLC
(except as set forth herein) and there are no restrictions upon the voting
rights associated with, or the transfer of, any of the Partnership Interest
Collateral or LLC Collateral, except as provided by federal and state laws
applicable to the sale of securities generally, the terms of any Organizational
Agreement under which such person is organized, and the terms of this Agreement,
the Security Agreement and the other Loan Documents.

 

(e) Except as set forth on Schedule C, there are no outstanding commitments or
other obligations of any LLC to issue, and no options, warrants or other rights
of any individual or entity to acquire, any interest in such LLC.

 

Section 7. Voting Rights and Dividends. Unless and until an Event of Default
hereunder has occurred and is continuing:

 

(a) Each Pledgor shall be entitled to exercise all voting and/or consensual
rights and powers pertaining to the Collateral of such Pledgor, or any part
thereof, for all purposes not inconsistent with the terms of this Agreement or
any other Loan Document.

 

(b) Each Pledgor shall be entitled to receive and retain all dividends and
distributions in respect of the Collateral which are paid in cash of whatsoever
nature; provided, however, that such dividends and distributions representing:

 

(i) stock or liquidating dividends or a distribution or return of capital upon
or in respect of the Pledged Securities or any part thereof or resulting from a
split-up, revision or reclassification of the Pledged Securities or any part
thereof or received in addition to, in substitution of or in exchange for the
Pledged Securities or any part thereof as a result of a merger, consolidation or
otherwise; or

 

-7-

 

 

(ii) distributions in complete or partial liquidation of any Partnership or LLC
or the interest of such Pledgor therein;

 

in each case, shall be paid, delivered or transferred, as appropriate, directly
to the Collateral Agent immediately upon the receipt thereof by such Pledgor and
may, in the case of cash, be applied by the Collateral Agent to the Secured
Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement, whether or not the same may then be due or otherwise adequately
secured and shall, in the case of all other property, together with any cash
received by the Collateral Agent and not applied as aforesaid, be held by the
Collateral Agent pursuant hereto as part of the Collateral pledged under and
subject to the terms of this Agreement.

 

(c) In order to permit each Pledgor to exercise such voting and/or consensual
rights and powers which it is entitled to exercise under subsection (a) above
and to receive such distributions which such Pledgor is entitled to receive and
retain under subsection (b) above, the Collateral Agent will, if necessary, upon
the written request of such Pledgor, from time to time execute and deliver to
such Pledgor appropriate proxies and dividend orders.

 

Section 8. Power of Attorney. In addition to any other powers of attorney
contained herein, each Pledgor hereby appoints the Collateral Agent, its
nominee, or any other person whom the Collateral Agent may designate as such
Pledgor’s attorney-in-fact, with full power and authority upon the occurrence
and during the continuation of any Event of Default to ask, demand, collect,
receive, receipt for, sue for, compound and give acquittance for any and all
sums or properties which may be or become due, payable or distributable in
respect of the Collateral or any part thereof, with full power to settle, adjust
or compromise any claim thereunder or therefor as fully as such Pledgor could
itself do, to endorse or sign the Pledgor’s name on any assignments, stock
powers or other instruments of transfer and on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession in connection with its exercise of
remedies, and on all documents of satisfaction, discharge or receipt required or
requested in connection therewith, and, in its discretion, to file any claim or
take any other action or proceeding, either in its own name or in the name of
such Pledgor, or otherwise, which the Collateral Agent deems necessary or
appropriate to collect or otherwise realize upon all or any part of the
Collateral, or effect a transfer thereof, or which may be necessary or
appropriate to protect and preserve the right, title, and interest of the
Collateral Agent in and to such Collateral and the security intended to be
afforded hereby. Each Pledgor hereby ratifies and approves all acts of any such
attorney and agrees that neither the Collateral Agent nor any such attorney will
be liable for any such acts or omissions nor for any error of judgment or
mistake of fact or law other than such person’s gross negligence or willful
misconduct. The Collateral Agent may file one or more financing statements
disclosing its security interest in all or any part of the Collateral without
any Pledgor’s signature appearing thereon, and each Pledgor also hereby grants
the Collateral Agent a power of attorney to execute any such financing
statements, and any amendments or supplements thereto, on behalf of such Pledgor
without notice thereof to any Pledgor. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Secured Obligations (other
than contingent indemnification and reimbursement obligations not yet accrued
and payable) have been fully satisfied and all commitments of the Lenders to
extend credit to or for the account of Borrower under the Credit Agreement have
expired or otherwise terminated.

 

-8-

 

 

Section 9. Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition which is specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

(b) Upon the occurrence and during the continuation of any Event of Default, the
Collateral Agent shall have, in addition to all other rights provided herein or
by law, the rights and remedies of a secured party under the UCC (regardless of
whether the UCC is the law of the jurisdiction where the rights or remedies are
asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Collateral Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Pledgor hereby waives to the extent permitted by
applicable law, at any time or times, sell and deliver any or all of the
Collateral held by or for it at public or private sale, at any securities
exchange or broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, upon credit or otherwise, at such prices and upon such
terms as the Collateral Agent deems advisable, in its sole discretion. In the
exercise of any such remedies, the Collateral Agent may sell the Collateral as a
unit even though the sales price thereof may be in excess of the amount
remaining unpaid on the Secured Obligations. Also, if less than all the
Collateral is sold, the Collateral Agent shall have no duty to marshal or
apportion the part of the Collateral so sold as between the Pledgors, or any of
them, but may sell and deliver any or all of the Collateral without regard to
which of the Pledgors are the owners thereof. In addition to all other sums due
any Secured Party hereunder, each Pledgor shall pay the Secured Parties all
costs and expenses incurred by the Secured Parties, including reasonable
attorneys’ fees and court costs, in obtaining, liquidating or enforcing payment
of Collateral or the Secured Obligations or in the prosecution or defense of any
action or proceeding by or against any Secured Party or any Pledgor concerning
any matter arising out of or connected with this Agreement or the Collateral or
the Secured Obligations, including, without limitation, any of the foregoing
arising in, arising under or related to a case under Bankruptcy Code (or any
successor statute). Any requirement of reasonable notice shall be met if such
notice is personally served on or otherwise sent (within the meaning of
Section 9-612 of the UCC) to the Pledgors in accordance with Section 13(b)
hereof at least 10 days before the time of sale or other event giving rise to
the requirement of such notice, provided, however, no notification need be given
to a Pledgor if such Pledgor has signed, after an Event of Default has occurred,
a statement renouncing any right to notification of sale or other intended
disposition. The Collateral Agent shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. Any
Secured Party may be the purchaser at any such sale. Each Pledgor hereby waives,
to the maximum extent permitted by law, all of its rights of redemption from any
such sale. The Collateral Agent may postpone or cause the postponement of the
sale of all or any portion of the Collateral by announcement at the time and
place of such sale, and such sale may, without further notice, be made at the
time and place to which the sale was postponed or the Collateral Agent may
further postpone such sale by announcement made at such time and place. The
Collateral Agent may sell or otherwise dispose of the Collateral without giving
any warranties as to the Collateral or any part thereof, including disclaimers
of any warranties of title or the like, and each Pledgor acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable.

 

-9-

 

 

Each Pledgor agrees that if any part of the Collateral is sold at any public or
private sale, the Collateral Agent may elect to sell only to a buyer who will
give further assurances, satisfactory in form and substance to the Collateral
Agent, respecting compliance with the requirements of the Federal Securities Act
of 1933, as amended, and applicable state securities laws, and a sale subject to
such condition shall be deemed commercially reasonable.

 

Each Pledgor further agrees that in any sale of any part of the Collateral, the
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law (including, without
limitation, compliance with such procedures as may restrict the number of
prospective bidders and purchasers and/or further restrict such prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing for their own account for investment and not with a view to the
distribution or resale of such Collateral), or in order to obtain any required
approval of the sale or of the purchaser by any governmental regulatory
authority or official, and each Pledgor further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to any Pledgor for any discount allowed by reason of the fact that
such collateral is sold in compliance with any such limitation or restriction.

 

(c) Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Pledgors to receive
and retain the distributions which they are entitled to receive and retain
pursuant to Section 7(b) hereof shall cease and thereupon become vested in the
Collateral Agent which, in addition to all other rights provided herein or by
law, shall then be entitled solely and exclusively to receive and retain the
distributions which the Pledgors would otherwise have been authorized to retain
pursuant to Section 7(b) hereof and all rights of the Pledgors to exercise the
voting and/or consensual powers which they are entitled to exercise pursuant to
Section 7(a) hereof shall cease and thereupon become vested in the Collateral
Agent which, in addition to all other rights provided herein or by law, shall
then be entitled solely and exclusively to exercise all voting and other
consensual powers pertaining to the Collateral and to exercise any and all
rights of conversion, exchange or subscription and any other rights, privileges
or options pertaining thereto as if the Collateral Agent were the absolute owner
thereof, including, without limitation, the right to exchange, at its
discretion, the Collateral or any part thereof upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the respective issuer
thereof or upon the exercise by or on behalf of any such issuer or the
Collateral Agent of any right, privilege or option pertaining to the Collateral
or any part thereof and, in connection therewith, to deposit and deliver the
Collateral or any part thereof with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent may determine. In the event the Collateral Agent in good faith
believes any of the Collateral constitutes restricted securities within the
meaning of any applicable securities law, any disposition thereof in compliance
with such laws shall not render the disposition commercially unreasonable.

 

-10-

 

 

(d) In the event the Collateral Agent shall sell or otherwise dispose of all or
any part of the Partnership Interest Collateral or LLC Collateral, each Pledgor
hereby grants the purchaser of such portion of the Partnership Interest
Collateral or LLC Collateral, to the fullest extent of its capacity, the ability
(but not the obligation) to become a partner or member in the relevant
Partnership or LLC, as the case may be (subject to the approval of the relevant
Partnership or LLC in the exercise of its discretion in accordance with its
Organizational Agreement and subject to any requirements of applicable law), in
the place and stead of such Pledgor. To exercise such right, the purchaser shall
give written notice to the relevant Partnership or LLC of its election to become
a partner or member in such Partnership or LLC. Following such election and
giving of consent by all necessary partners or members of the relevant
Partnership or LLC as to the purchaser becoming a partner or member, the
purchaser shall have the rights and powers and be subject to the liabilities of
a partner or member under the relevant Organizational Agreement and the
partnership or limited liability company act governing the Partnership or LLC.

 

(e) The powers conferred upon the Secured Parties hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duties
to exercise such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if the Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Pledgors in any way related to the Collateral, and the Collateral Agent
shall have no duty or obligation to discharge any such duty or obligation.
Neither any Secured Party nor any party acting as attorney for any Secured Party
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct.

 

(f) Failure by the Collateral Agent to exercise any right, remedy or option
under this Agreement or any other agreement between any Pledgor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated. The
rights and remedies of the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which any Secured
Party may have. For purposes of this Agreement, an Event of Default shall be
construed as continuing after its occurrence until the same is waived in writing
by the Collateral Agent.

 

-11-

 

 

Section 10. Application of Proceeds. The proceeds of the Collateral at any time
received by the Collateral Agent upon the occurrence and during the continuation
of any Event of Default shall, when received by the Collateral Agent in cash or
its equivalent, be applied by the Collateral Agent in reduction of, or held as
collateral security for, the Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations (other than contingent
indemnification and reimbursement obligations not yet accrued and payable) shall
be returned to Borrower, as agent for Pledgors, or to whomsoever the Collateral
Agent reasonably determines is lawfully entitled thereto.

 

Section 11. Continuing Agreement. This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until all of the
Secured Obligations (other than contingent indemnification and reimbursement
obligations not yet accrued and payable), both for principal and interest, have
been fully paid and satisfied and the commitments of the Lenders to extend
credit to or for the account of Borrower under the Credit Agreement shall have
expired or otherwise terminated. Upon such termination of this Agreement, the
Collateral Agent shall, upon the request and at the expense of the Pledgors,
forthwith release all its liens and security interests hereunder and shall
return to the Pledgors any Collateral held by the Collateral Agent.

 

Section 12. The Collateral Agent. In acting under or by virtue of this
Agreement, the Collateral Agent shall be entitled to all the rights, authority,
privileges, and immunities provided in the Credit Agreement, all of which
provisions of said Credit Agreement (including, without limitation, Article IX
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety. The Collateral Agent hereby disclaims any
representation or warranty to the Secured Parties or any other holders of the
Secured Obligations concerning the perfection of the liens and security
interests granted hereunder or in the value of any of the Collateral.

 

Section 13. Miscellaneous. (a)  This Agreement cannot be changed or terminated
orally. This Agreement shall create a continuing lien on and security interest
in the Collateral and shall be binding upon each Pledgor, its successors and
assigns, and shall inure, together with the rights and remedies of the Secured
Parties hereunder, to the benefit of the Secured Parties and their successors
and permitted assigns; provided, however, that no Pledgor may assign its rights
or delegate its duties hereunder without the Collateral Agent’s prior written
consent. Without limiting the generality of the foregoing, and subject to the
provisions of the Credit Agreement, any Lender may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person that
is an Eligible Assignee, and such other person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise.

 

(b) All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in
Schedule 10.02 of the Credit Agreement. All communications and notices hereunder
to each Pledgor shall be given to it in care of Borrower at Borrower’s address
set forth in Schedule 10.02 of the Credit Agreement.

 

-12-

 

 

(c) In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provision hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect. Without
limiting the generality of the foregoing, in the event that this Agreement shall
be deemed to be invalid or otherwise unenforceable with respect to any Pledgor,
such invalidity or unenforceability shall not affect the validity of this
Agreement with respect to the other Pledgors.

 

(d) The lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby. No application of any sums received by the
Secured Parties in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Pledgor to any right, title or interest in or to the Secured
Obligations or any collateral security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations (other than contingent
indemnification and reimbursement obligations not yet accrued and payable) have
been fully paid and satisfied and all commitments to extend credit to or for the
account of Borrower under the Credit Agreement have expired or otherwise
terminated. Each Pledgor acknowledges and agrees that the lien and security
interest hereby created and provided for are absolute and unconditional and
shall not in any manner be affected or impaired by any acts or omissions
whatsoever of any Secured Party or any other holder of any of the Secured
Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Party or any other holder of any of the Secured Obligations of any other
security for or guarantors upon any Secured Obligations or by any failure,
neglect or omission on the part of any Secured Party or any other holder of any
of the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral security therefor. The lien and security interest
hereof shall not in any manner be impaired or affected by (and the Secured
Parties, without notice to anyone, are hereby authorized to make from time to
time) any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral security therefor, or of any guaranty thereof, or of any instrument
or agreement setting forth the terms and conditions pertaining to any of the
foregoing. The Secured Parties may at their discretion at any time grant credit
to Borrower without notice to the other Pledgors in such amounts and on such
terms as the Secured Parties may elect without in any manner impairing the lien
and security interest hereby created and provided for. In order to realize
hereon and to exercise the rights granted the Secured Parties hereunder and
under applicable law, there shall be no obligation on the part of any Secured
Party or any other holder of any of the Secured Obligations at any time to first
resort for payment to Borrower or any other Pledgor or to any guaranty of the
Secured Obligations or any portion thereof or to resort to any other collateral
security, property, liens or any other rights or remedies whatsoever, and the
Secured Parties shall have the right to enforce this Agreement as against any
Pledgor or any of its Collateral irrespective of whether or not other
proceedings or steps seeking resort to or realization upon or from any of the
foregoing are pending.

 

-13-

 

 

(e) In the event the Secured Parties shall at any time in their discretion
permit a substitution of Pledgors hereunder or a party shall wish to become a
Pledgor hereunder, such substituted or additional Pledgor shall, upon executing
an agreement in the form attached hereto as Schedule F, become a party hereto
and be bound by all the terms and conditions hereof to the same extent as though
such Pledgor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Pledgor being replaced. Any such agreement shall
contain information as to such Pledgor necessary to update Schedules A, B, C,
and D with respect to it. No such substitution shall be effective absent the
written consent of Collateral Agent nor shall it in any manner affect the
obligations of the other Pledgors hereunder.

 

(f) This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument. Each
Pledgor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Pledgor to the Collateral Agent, and it shall not
be necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to principles of conflicts of
law). The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

 

(h) Each Pledgor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York County, for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each Pledgor irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient form.
Each Pledgor and, by accepting the benefits of this Agreement, each Secured
Party hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

[Signature Pages to Follow]

 

-14-

 

 

In Witness Whereof, each Pledgor has caused this Agreement to be duly executed
and delivered as of the date first above written.

 

  Pledgors:         LogicMark, LLC, as a Pledgor         By:
                             Name:     Title:           NXT-ID, Inc., as a
Pledgor         By:     Name:     Title:           3D-ID, LLC, as a Pledgor    
    By:     Name:     Title:  

 

SIGNATURE PAGE TO SECURITIES PLEDGE AGREEMENT

 

 

 

 

Acknowledged and agreed to as of the date first above written.

 

                                        , as Collateral Agent    
                                                  By:     Name:     Title:  

 

 

 



 

 